LACOMBE, Circuit Judge.
The only exception filed is by the Manhattan Company to so much of the report as finds that such company has not a special lien on the proceeds of litigation between the receiver and the Municipal *1023Investment Company. There is no dispute as to the facts, and, indeed, it seems unnecessary to add anything to the brief discussion of the law which is found in the master’s report. It is manifest that the claim against the Municipal Investment Company was “a mere personal right of action against third persons for a tort, having no relation whatever to the debt itself.” The exceptants concede that there is no authority directly in point, and in the absence of any controlling authority the court should not, because the case is a hard one, push the doctrine contended for beyond its legitimate bounds. The exceptions are overruled, and the report confirmed.